Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.
Applicant’s arguments, see page 8, filed 9/24/2021, with respect to drawing objection have been fully considered and are moot in light of the amendments.  The objection of 4/26/2021 has been withdrawn. 
Applicant’s arguments, see page 10, filed 9/24/2021, with respect to 35 U.S.C 112 have been fully considered and are moot in light of the amendments.  The rejections of 4/26/2021 have been withdrawn because the claims were cancelled. 
Applicant’s arguments, see pages 10 to 12, filed 9/24/2021, with respect to 35 U.S.C 102 have been fully considered and are moot in light of the amendments.  The rejections of 4/26/2021 have been withdrawn because the claims were cancelled. 
Applicant’s arguments, see pages 12 to 14, filed 9/24/2021, with respect to 35 U.S.C 103 have been fully considered and are moot in light of the amendments.  The rejections of 4/26/2021 has been withdrawn because the claims were cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 35 recites "A computer-readable medium" is considered a nonce term which is not further defined in the specification such that one of ordinary skill in the art can ascertain if the applicant is intending to mean software, hardware or something similar. It is recommended to change this to non-transitory computer readable media. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


“control unit for controlling" and "wherein the control unit is configured to implement” in claim 34.  Control unit is interpreted to be a processor based upon par. 40 of the specification of the instant application.
“build material supply device” in claims 17, 18, and 34.  The devices recited in these claims are interpreted to be “a build material supply device configured to supply an amount, particularly a specific amount, of build material which is to be applied in the build area of the additive manufacturing apparatus by means of a build material application device” and is therefore interpreted to be a powder delivery system as shown as item 8 in figure 1.
“build material application device” in claim 19.  The devices recited in these claims are interpreted as “particularly a specific amount, of build material 4 which is to be applied in the build area of the apparatus 1 by means of the build material application device 9” and is therefore interpreted to be a powder delivery device or nozzle as shown in item 9 figure 1.
“irradiation device” in claims 20, and 34.  The devices recited in these claims are interpreted as an electron beam or a laser beam.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 35, the phrase “Computer-readable medium, particularly data carrier, comprising machine-readable instructions, the instructions, when executed by a processor of a control unit “renders the claim indefinite because it is unclear whether the limitation(s) following 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 17, 18, 19, 20, 21, 22, 26, 28, 29, 30, 31, 32, 33, 34, and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2017/0173735A1 Hsu (hereinafter “Hsu”).
Regarding claim 16, Hsu teaches:
A method for manufacturing a welding wire (abstract)
comprising a welding wire base body (substrate 150), 
the method comprising: manufacturing a welding wire base body via an additive manufacturing process (abstract) comprising applying a powder build material (claim 11 powder bed; material source 120 and one or more powder beds 160 par. 19) to a build area of an inert process chamber (par. 33 320 (e.g., shielding gas) and is therefore creates an inert space of a process chamber) of an additive manufacturing apparatus  (par. 33 teaches  laser metal deposition (LMD)) or to a build material layer previously consolidated on the build area of the inert process chamber of the additive manufacturing apparatus (abstract),
and selectively irradiating via at least one energy beam the powder build material to consolidate the powder build material to form a respective build material layer on the build area or on the build material layer in the build area of the additive manufacturing apparatus  (par. 33 teaches laser metal deposition (LMD) and par. 17 teaches selective laser sintering, both of which are known in the art to manufacture a part via the method disclosed in this claim of the instant application)
Regarding claim 17, Hsu teaches:
The method according to claim 16 (as discussed above),
wherein the additive manufacturing apparatus comprises a build material supply device (system 100),
a build material application device (material source 120), 
and an irradiation device (laser 150).
Regarding claim 18, Hsu teaches:
The method according to claim 17 (as discussed above), 
wherein the build material supply device is configured to supply an amount of the powder build material required for forming the respective build material layer (par. 21; par. 27; par. 33 teaches laser metal deposition (LMD) .
Regarding claim 19, Hsu teaches:
The method according to claim 17 (as discussed above),  
wherein the build material application device is configured to apply an amount of the powder build material required for forming the respective build material layer on the build area of the inert process chamber of the additive manufacturing apparatus or to the build material layer previously consolidated on the build area of the inert process chamber of the additive manufacturing apparatus (par. 21; par. 27; par. 33 teaches laser metal deposition (LMD) and par. 17 teaches selective laser sintering, both of which are known in the art to manufacture a part via the method disclosed in this claim of the instant application).
Regarding claim 20, Hsu teaches:
The method according to claim 17 (as discussed above), 
wherein the irradiation device comprises a laser beam generating unit or an electron beam generating unit configured to successively selectively irradiate an amount of the powder build material required for forming the respective build material layer (par. 21; par. 27; par. 33 teaches laser metal deposition (LMD) and par. 17 teaches selective laser sintering, both of which are known in the art to manufacture a part via the method disclosed in this claim of the instant application).

The method according to claim 16 (as discussed above), 
wherein the welding wire base body comprises build material layers and is of a hollow structure (par. 44 and fig. 7 teach a hollow wire with a ring cross-section that can be produced, also known as a hollow structure).
Regarding claim 22, Hsu teaches:
The method according to claim 16 (as discussed above), 
wherein a weldable metal or metal alloy is used for the manufacturing of the welding wire base body (par. 44 and fig. 7 teach a hollow wire with a ring cross-section that can be produced, also known as a hollow structure; par. 60 teaches the wire substrate passing through the process into different materials or compositions so as to create a repeated pattern length wise above the wire substrate).
Regarding claim 26, Hsu teaches:
The method according to claim 16 (as discussed above),
wherein at least two different weldable metals or metal alloys are used for the manufacturing of the welding wire base body (par. 60 teaches the wire substrate passing through the process into different materials or compositions so as to create a repeated pattern length wise above the wire substrate).
Regarding claim 28, Hsu teaches:
The method according to claim 16 (as discussed above), 
wherein the welding wire base body comprises gradually changing structural properties and/or geometric properties in at least one spatial direction with respect to a central axis of the welding wire base body (par. 44 and par. 45 .
Regarding claim 29, Hsu teaches:
The method according to claim 16 (as discussed above), 
wherein the welding wire base body is manufactured with a diameter of 0.75 mm or less (par. 4 discloses the difficulty traditional manufacturing methods have making tubular wiring 0.030 inches or less, which is 0.762mm or less, which encompasses the range of the instant application and that Hsu solves the problem or manufacturing such as wire).
Regarding claim 30, Hsu teaches:
The method according to claim 16 (as discussed above),
wherein the welding wire base body is manufactured with a diameter of 0.5 mm or less (par. 4 discloses the difficulty traditional manufacturing methods have making tubular wiring 0.030 inches or less, which is 0.762mm or less, which encompasses the range of the instant application and that Hsu solves the problem or manufacturing such as wire).
Regarding claim 31, Hsu teaches:
The method according to claim 16 (as discussed above), 
wherein the welding wire base body is manufactured with a diameter of 0.25 mm or less (par. 4 discloses the difficulty traditional manufacturing methods have making tubular wiring 0.030 inches or less, which is 0.762mm or less, which .
Regarding claim 32, Hsu teaches:
An additive manufacturing process (abstract)
comprising: applying a powder build material to a build area of an inert process chamber of an additive manufacturing apparatus (par. 33 teaches gas 320 (e.g., shielding gas) and is therefore creates an inert space of a process chamber) or to a build material layer previously consolidated on the build area of the inert process chamber of the additive manufacturing apparatus (abstract); 
and selectively irradiating via at least one energy beam the powder build material to consolidate the powder build material to form a respective build material layer on the build area or on the build material layer in the build area of the additive manufacturing apparatus (par. 33 teaches laser metal deposition (LMD) and par. 17 teaches selective laser sintering, both of which are known in the art to manufacture a part via the method disclosed in this claim of the instant application)
to form a welding wire base body with a diameter of 0.75 mm or less (par. 4 discloses the difficulty traditional manufacturing methods have making tubular wiring 0.030 inches or less, which is 0.762mm or less, which encompasses the range of the instant application and that Hsu solves the problem or manufacturing such as wire).
Regarding claim 33, Hsu teaches:
The additive manufacturing process of claim 32 (as discussed above), 
wherein the welding wire base body comprises a hollow structure (par. 44 and fig. 7 teach a hollow wire with a ring cross-section that can be produced, also known as a hollow structure).
Regarding claim 34, Hsu teaches:
An apparatus for additively manufacturing a three-dimensional object, the apparatus 
comprising: a control unit (system controller; par. 26) for controlling functional components of the apparatus operable during operation of the apparatus (par. 26, system controller guides the optical device in Hsu), 
the functional components comprising a build material supply device (system 100), 
a build material application device (material source 120), 
and an irradiation device (laser 150), 
wherein the control unit is configured to implement the method according to claim 16 (as discussed above; par. 26, to aim the laser at the incoming wire substrate 150).
Regarding claim 35, Hsu teaches:
A computer-readable medium comprising: machine-readable instructions, the machine-readable instructions when executed by a processor of a control unit of an additive manufacturing apparatus cause the additive manufacturing apparatus to carry out (par. 26, system controller guides the 
the method of claim 16 (as discussed above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23, 24, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0173735A1 Hsu (hereinafter “Hsu”) in view of US2015/0197063A1 Shinar (hereinafter “Shinar”). 
Regarding claim 23, Hsu teaches, The method according to claim 16 as discussed above.  Hsu does not teach wherein a nickel-based weldable metal or metal alloy is used for the manufacturing of the welding wire base body.  Shinar teaches, except where struck through, wherein a nickel-based weldable metal (inconel 625 and 718…austenitic nickel-chromium-based superalloy par. 272) or metal alloy is used for the manufacturing of the welding wire base body (3D-printed vias 421-433, par. 234).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hsu reference, to include wherein a nickel-based weldable metal or metal alloy is used for the manufacturing of the welding wire base body, as suggested and taught by Shinar, for the purpose of providing an advantage to achieve desired properties with regard to current consumption, loss and speed of propagation (Shinar par. 140).
Regarding claim 24, Hsu does not teach wherein an austenitic nickel-based superalloy is used for the manufacturing of the welding wire base body.  Shinar teaches, wherein an austenitic nickel-based superalloy (inconel 625 and 718…austenitic nickel-chromium-based superalloy par. 272) is used for the manufacturing of the welding wire base body (3D-printed vias 421-433, par. 234).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hsu reference, to include wherein an austenitic nickel-based superalloy is used for the manufacturing of the welding wire base body, as suggested and taught by Shinar, for the purpose of providing an 
Regarding claim 25, Hsu does not teach wherein a nickel-based weldable metal or metal alloy containing carbon, chromium, iron, and molybdenum is used for the manufacturing of the welding wire base body.  Shinar teaches, wherein a nickel-based weldable metal or metal alloy containing carbon, chromium, iron, and molybdenum is used for the manufacturing of the welding wire base body (par. 135 teaches The conductive material for 3D-printing used may comprise, or may optionally be mixed with: gold, silver, silver paste, graphite, graphene (a thin crystalline allotrope of carbon; or a one atom thick layer of graphite)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hsu reference, to include wherein a nickel-based weldable metal or metal alloy containing carbon, chromium, iron, and molybdenum is used for the manufacturing of the welding wire base body, as suggested and taught by Shinar, for the purpose of providing a means to advantageously to avoid the need for surface finish and/or to provide a solid adhesion at the soldering stage (par. 135).
Regarding claim 27, Hsu teaches, The method according to claim 16 as discussed above.  Hsu does not teach wherein a steel-based weldable metal or metal alloy is used for the manufacturing of the welding wire base body.  Shinar teaches, except where struck through, wherein a steel-based weldable metal or metal alloy is used for the manufacturing of the welding wire base body (par. 272 teaches The metal powder(s) or alloy(s) may include, for example, 17-4 and 15-5 stainless steel, maraging steel, cobalt chromium, inconel 625 and 718 (e.g., austenitic nickel-chromium-based superalloy), titanium Ti6Alv4, or other suitable material(s)).  Therefore, it would have been obvious before the effective date of the claimed wherein a steel-based weldable metal or metal alloy is used for the manufacturing of the welding wire base body, as suggested and taught by Shinar, for the purpose of providing a means to advantageously to avoid the need for surface finish and/or to provide a solid adhesion at the soldering stage (par. 135).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/Primary Examiner, Art Unit 3763